 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products             No. MDL 15-02641-PHX DGC
11    Liability Litigation,                        ORDER
12
13
14          In Case Management Order (CMO) No. 1, entered October 30, 2015, the Court
15   appointed Plaintiffs’ Leadership Counsel (PLC) consisting of lead/liaison counsel and a
16   steering committee. Doc. 248. The appointment was to last for a term of one year from
17   the date of the order. Id. at 7.
18          On November 16, 2016, the Court amended CMO No. 1 to add an executive
19   committee to the PLC and extend the term of appointment for one year. Doc. 4016. In the
20   second amended CMO No. 1, the Court approved certain substitutions to the PLC and
21   confirmed that the appointment of all leadership positions shall last until
22   November 16, 2017. Doc. 5285. Lead counsel was directed to file a memorandum
23   notifying the Court of the need to make further appointments 30 days before the term
24   expired. Id. at 9. To date, no such memorandum has been filed.
25          IT IS ORDERED that Plaintiffs’ lead counsel shall, by January 11, 2019, file a
26   report explaining the failure to file the required memorandum or otherwise move for the
27   appointment or re-appointment of Plaintiffs’ leadership positions before the last term
28   expired November 16, 2017, and proposing an appropriate course of action to remedy this
 1   oversight.
 2         Dated this 3rd day of January, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
